DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 07/05/2022, wherein: claims 1-4, 6-9, 11, 12, and 14-20 are amended, and no new matter has been added. Accordingly, claims 1-20 are pending now. 
Response to Arguments
Applicant’s arguments, filed on 07/05/2022, with respect to the rejections of claims 1-20 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the amended limitations. 
Applicant’s arguments, filed on 07/05/2022, with respect to the 101 rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 07/05/2022, with respect to the prior art rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the amended limitations. 
Claim Objections
Claim 15 is objected to for reciting, “the position of the deviates” instead of “the position of the vehicle deviates”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 16 recite:
“generating a log file that identifies which of the plurality of waypoints have been traversed by the vehicle while the vehicle executes the route; after the vehicle completes executing the route, accessing the log file to determine determining a number representing how many of the plurality of waypoints have been traversed by”: this limitation is considered indefinite, because the log file “generated” identifies which of the waypoints have been traversed by the vehicle, which the examiner interprets as identifying if the vehicle traverses a tree, a building, a pedestrian, a restaurant, etc..  On the other hand, the log file accessed is meant to determine “the number” of waypoints traversed, regardless of what the waypoints are, for example, the examiner interprets this to be, referring to the vehicle traversing 10 waypoints while executing the route; Therefore, it is unclear how both log files are claimed to refer to the same log file or different log files comprising different data.
“determining a score for how the vehicle executes the route”: this limitation is indefinite because it is unclear whether “how the vehicle executes the route” is a numerical value, or some other ordinal value, and how could it be scored. For example, if the vehicle executes the route at a certain speed, how would that be scored, if the vehicle executes the route with a specific number of occupants, how would that be scored, etc…
“the corresponding weight of each of the plurality of waypoints that have been traversed by the vehicle”: there is insufficient antecedent basis for this term in the claims, the claims recite a corresponding weight for each waypoint but never specified that those waypoints are waypoints that have been traversed by the vehicle
Claims 2-6, 8-15, 17-20 depend from these claims, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 2, 9, and 17 recite “a reason for the vehicle deviating from the route”. This limitation is indefinite because it is unclear if it is introducing the fact that the vehicle is deviating from the route or if it is assuming that the deviation has taken place already; if the latter is the case “the vehicle deviating from the route” lacks antecedent basis since the deviation has not be introduced or claimed before; Claim 8 depends from claim 9, includes all of its limitations, and do not cure its deficiency, rendering it rejected under the same rationale.
Claims 3, 11, and 18 recite: a plurality of vehicles. It is unclear if the plurality of vehicles recited herein include or exclude the vehicle recited in the independent claims. Claims 4, 12, and 19 depend from claims 3, 11, and 18, include all of their limitations, and do not cure their deficiencies, thus are rejected under the same rationale.
Claims 3, 11, and 18 recite: “allocating the plurality of service requests to the plurality of vehicles of each vehicle type in accordance with the aggregated score of each of the plurality of vehicles” and then claims 4, 12, and 19 recite “the plurality of service requests are allocated to each of the plurality of vehicles based on type in proportion to the aggregated score of each of the plurality of vehicles”. Although claims 4, 12, and 19 depend from claims 3, 11, and 18 respectively, it is unclear if the allocation function recited in all those claims is the same allocation function or a different one. 
Claims 5, 13, and 20 recite: “the number of waypoints traversed”. There is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend. Claims 6, 14, and 20 depend from claims 
Claims 6 and 14 recite “the corresponding weight of each of the plurality of waypoints”: There is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend. The independent claims recite corresponding weight for each waypoint (not necessarily in the plurality of waypoints), and corresponding weights of each of the plurality of waypoints that have been traversed by the vehicle. Yet it is unclear is all those weights are referring to the same corresponding weight.
Claim 10 recites “the deviation reason”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claims ill-defined. The claim also recites “a request from a rider”. The independent claim also recites a request to execute the route. It is unclear if the two requests are the same or different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf et al. (US20180259356A1) in view of Herz et al. (US 20040210359 A1).
Regarding claims 1, 7, and 16, Rolf discloses a method, comprising: 
generating a route for a vehicle, the route including a plurality of waypoints between origin and destination for the route ([0044]; [0053]); 
assigning a corresponding weight to each of the waypoints ([0005];[0065]); 
transmitting a request to the vehicle to execute the route ([0066]: “Once one or more consolidated routes have been generated to include a plurality of points of interest, a user may select a consolidated route as the route they wish to take, such that a navigation phase may be initiated in which route guidance is provided to the user to follow the consolidated route”);
in response to transmitting the request, autonomously utilizing one or more sensors of the vehicle to autonomously navigate the vehicle along the plurality of waypoints of the route; monitoring a position of the vehicle while the vehicle executes the route ([0066]: “As the user advances toward or along their chosen route, their position and/or heading may be determined, such as by GPS, accelerometer, signal strength measurements, or the like, and their location or heading may be correlated with one of the consolidated routes to establish the selected route”; [0068]: “In response to a user proceeding along a consolidated route, the location of the user is established ( e.g., by a global positioning system or the like), and the location is map-matched to the consolidated route of the map”); 
determining a number of waypoints traversed by the vehicle during the execution of the route based on the monitoring ([0073]: “As a user approaches a point of interest, embodiments may also provide an indication to a user of how many other points of interest remain along the route. For example, the user interface may provide an indication of the point of interest that the user is approaching, and also note that there are five additional points of interest further along the consolidated route if the user elects to bypass the current point of interest”; 
determining a score of how the vehicle executes the route based on the number representing how many of the plurality of waypoints have been traversed and the corresponding weight of each of the plurality of waypoints that have been traversed by the vehicle and applying the score to operation of the vehicle ([0011]: “line weight of a line representing the respective consolidated route; line opacity of a line representing the respective consolidated route; line color of a line representing the respective consolidated route; or numerical identification of the respective consolidated route”; [0062]; [0065]: “A sponsored point of interest may be more prominently displayed or ranked. The result of this process is a list of points of interest, each having a score corresponding to a level of interest. The level of interest score for each point of interest may be factored in to the generation of a consolidated route. For example, a consolidated route including points of interest with high level of interest scores may be prioritized, and may sacrifice conciseness of the route or directness of the route in favor of points of interest with a high level of interest”; Claim 1: “each of the plurality of consolidated routes is distinguished based, at least in part, on the number of points of interest of the plurality of points of interest that are located along the respective consolidated route”; [0070]; Fig. 10).
However, Rolf does not explicitly state generating a log file that identifies which of the plurality of waypoints have been traversed by the vehicle while the vehicle executes the route, and after the vehicle completes executing the route, accessing the log file to determine a number representing how many of the plurality of waypoints have been traversed by the vehicle. 
On the other hand, Herz teaches generating a log file that identifies which of the plurality of waypoints have been traversed by the vehicle while the vehicle executes the route, and after the vehicle completes executing the route, accessing the log file to determine a number representing how many of the plurality of waypoints have been traversed by the vehicle ([0063]: “FIGS. 6a to 6f are maps of a space to be cleaned by a cleaning robot with cleaning paths and obstacles according to a recorded log file”; [0121]-[0123]; Fig. 6a-6f).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Rolf reference and include features of the Herz reference and generate and access a log file that includes information about waypoints (i.e. obstacles) along the path of the vehicle. Doing so would allow the vehicle route execution to be retraced and checked easier, as disclosed by Herz ([0122]).
Regarding claims 2 and 17, Rolf discloses receiving data indicating a reason for the vehicle deviating from the route, wherein the score is further based on the reason indicated by the reason ([0074]: “A user may deviate from a consolidated route, whereupon they may be directed back to the consolidated route according to a conventional "re-routing" route guidance mechanism. However, according to some example embodiments described herein, once a user travels a certain predefined distance off of the consolidated route, it may be determined that the user is no longer interested in that consolidated route.”; the user being no longer interested in the consolidated route is interpreted as the reason for deviation).
Regarding claim 8, Rolf discloses the score is further based on the reason indicated by the data ([0074]: “A user may deviate from a consolidated route, whereupon they may be directed back to the consolidated route according to a conventional "re-routing" route guidance mechanism. However, according to some example embodiments described herein, once a user travels a certain predefined distance off of the consolidated route, it may be determined that the user is no longer interested in that consolidated route.”; the user being no longer interested in the consolidated route is interpreted as the reason for deviation, See claims 2 and 17 above).
Regarding claim 9, Rolf discloses receiving data indicating a reason for the vehicle deviating from the route ([0074]; See claims 2 and 17 above).
Regarding claim 10, Rolf discloses the deviation reason indicates the vehicle deviated from the route due to one of an accident, a road closure, or a request from a rider ([0074]: “once a user travels a certain predefined distance off of the consolidated route, it may be determined that the user is no longer interested in that consolidated route”; i.e. a request from a rider).
Regarding claim 15, Rolf discloses the operations further comprising: determining while the vehicle executes the route, that the position of deviates from the route by more than a threshold distance; and terminating execution of the route by in response to determining while the vehicle executes the route, that the position of deviates from the route by more than a threshold distance ([0074]: re-routing, “once a user travels a certain predefined distance off of the consolidated route, it may be determined that the user is no longer interested in that consolidated route”).
Claims 3, 4, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf and Herz in further view of Konrardy et al. (US10579070B1).
Regarding claims 3, 11, and 18, Rolf does not explicitly state: determining an aggregated score for each a plurality of vehicle; receiving a plurality of service requests; and allocating the plurality of service requests to the plurality of vehicles in accordance with the aggregated score of each of the plurality of vehicles.
On the other hand, Konrardy teaches determining an aggregated score for each a plurality of vehicle (Col. 31, Lines 65-67; Col. 32, Lines 1-10: type of vehicle score and route similarity score; Lines 15-20: aggregate scores to generate; Lines 27-36); receiving a plurality of service requests; and allocating the plurality of service requests to the plurality of vehicles in accordance with the aggregated score of each of the plurality of vehicles (Col. 31, Lines 53-64).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Rolf reference, and include features from the Konrardy reference. Doing so would provide a better, more efficient response to and distribution of service requests. 
Regarding claims 4, 12, and 19, Rolf does not explicitly state the plurality of service requests are allocated to each of the plurality of vehicles based on the aggregated score of each of the plurality of vehicles.
On the other hand, Konrardy teaches the plurality of service requests are allocated to each of the plurality of vehicles based on the aggregated score of each of the plurality of vehicles (Col. 31, Lines 53-64).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Rolf reference, and include features from the Konrardy reference. Doing so would provide a better, more efficient response to and distribution of service requests. 
Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf and Herz in further view of Ashby et al. (US20100161392A1).
Regarding claims 5 and 13, Rolf does not explicitly state determining a fare for the route; determining a first portion of the fare and a second portion of the fare; adjusting the second portion of the fare based on the number of waypoints traversed; and providing the fare to an operator of the vehicle.
On the other hand, Ashby teaches determining a fare for the route; determining a first portion of the fare and a second portion of the fare; adjusting the second portion of the fare based on the number of waypoints traversed; and providing the fare to an operator of the vehicle ([0018]: first portion: “a variable travel fee rate schedule is created comprising a plurality of different rate values, the rate values associated with one or more ride-sharing route option service points along a vehicle infrastructure”; [0019]: Second portion: “a subset of the variable travel fee rate schedule rate values is selected as a function of an association with one or more correlated occupant counts and ride-sharing service points”; (see [0032] for elaboration on service points interpreted to match “waypoints”)).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Rolf reference, and include features from the Ashby reference. Doing so would provide a more accurate evaluation/estimation of the fare estimate according to the waypoints along the route.
Regarding claims 6 and 14, Rolf does not explicitly state the second portion is further adjusted based on the weights of the waypoints.
On the other hand, Ashby teaches the second portion is further adjusted based on the corresponding weight of each of the plurality of waypoints ([0019]: “while proximate to or passing one or more service points, the counting generating at least one discrete occupant count for association with a ride-sharing service point”; [0032]: “discrete time, date, road segment and other trip data may be acquired and used from route transponders 115a, 115b, 115c and 115d as the vehicle 72 passes each consecutively in traveling from an office building 52 to a satellite building 62, for a trip ( or overall total amount of travel) defined from route transponders 115a through 115d, each discrete data observation also associated with real-time occupant 102/104/106 count data and used to select and apply a different subset rate”, discrete time, date, road segment , and trip data could be interpreted as weights for the waypoints which go into the selection of the second portion of the fare)
Regarding claim 20, Rolf does not explicitly state determining a fare for the route;  5determining a first portion of the fare and a second portion of the fare; adjusting the second portion of the fare based on the number of waypoints traversed and the corresponding weights of each of the plurality of waypoints; and providing the fare to an operator of the vehicle.
On the other hand, Ashby teaches determining a fare for the route;  5determining a first portion of the fare and a second portion of the fare; adjusting the second portion of the fare based on the number of the plurality of waypoints traversed and the weights of the waypoints; and providing the fare to an operator of the vehicle ([0018]; [0019]; [0032]; (see rejections of claims 5, 6, 13, and 14).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Rolf reference, and include features from the Ashby reference. Doing so would provide a more accurate evaluation/estimation of the fare estimate according to the waypoints along the route.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669